UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6223



LEON LORENZO HARRIS,

                                                Plaintiff - Appellant,

          versus


L. BARLOW, Superintendent PRJ; EDWARD I.
GORDON, M.D.; CORRECTIONAL OFFICER, in Control
Room; FRED HOOKS, INS inmate; INEZ MEEKS,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-02-110-2)


Submitted:   June 9, 2005                      Decided:   June 15, 2005


Before NIEMEYER    and   DUNCAN,   Circuit   Judges,   HAMILTON,   Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Leon Lorenzo Harris, Appellant Pro Se.    Carlene Booth Johnson,
PERRY & WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leon Lorenzo Harris appeals the district court’s January

5, 2005, order instructing Harris he may no longer file any papers

in the action because it was dismissed on August 31, 2005.   Because

Harris has failed to establish error with respect to the January 5,

2005, order, we affirm.    To the extent Harris desires to have this

court review the August 31, 2005, order dismissing his complaint,

we are without jurisdiction because the notice of appeal was not

timely as to that order.    See Fed. R. App. P. 4.

          Accordingly, we affirm.    We deny Harris’ motion seeking

a transfer to another prison.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 2 -